SUMMARY ORDER
Plaintiff pro se Philip Johnson filed the instant action on August 12, 2002 under 42 U.S.C. §§ 1983, 1985, and 1986, challenging the June 3, 2002 removal of his children from his home by the Queens Administration for Children’s Services (“ACS”) and the ensuing proceedings against him in Queens County Family Court. The District Court, in a thoughtful and comprehensive opinion dated January 31, 2006, granted defendants’ motion for summary judgment and dismissed Johnson’s complaint in its entirety, holding that (1) as an agency of the City of New York, the ACS could not be sued, Johnson v. Queens Admin. for Children’s Servs., 2006 WL 229905, at *3 (E.D.N.Y. Jan.31, 2006); (2) Johnson failed to demonstrate a constitutional violation, inasmuch as he was afforded an “opportunity to be heard at a meaningful time and in a meaningful manner,” id. at *5 (internal quotation marks omit*34ted); (3) Johnson had failed to establish that the City of New York “had a policy, custom, or practice of violating due process subsequent to removal of children from the home,” id. at *6; and (4) to the extent that Johnson was asserting claims regarding the adequacy of the Family Court proceedings, the District Court lacked subject matter jurisdiction under the Rooker-Feldman doctrine, id. at *3 n. 2 (citing Exxon Mobil Corp v. Saudi Basic Indus. Corp., 544 U.S. 280, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005)).
We have considered all of plaintiff’s arguments on appeal and have found each of them to be without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.